Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a lithium oxide argyrodite, classified in C01D 15/02.
II. Claims 13-19, drawn to a method of making a lithium oxide argyrodite using LiX, classified in C01D 15/04
III. Claim 20, drawn to an electrolyte, classified in H01M 10/0562.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as for a capacitor and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) the process as claimed can be used to make another and materially different product such as one that uses different stoichiometric variables forming a different compound such as Li(5-y)PS4O(1-y)X(1+y).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
This application contains claims directed to the following patentably distinct species.If choose Invention I:A) A solid-state battery comprising a solid electrolyte comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y)[ If chosen, please define, X and y] orB) A fuel cell comprising a solid electrolyte comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y)[ If chosen, please define, X and y] orC) A solid-state battery comprising an anode comprising a lithium ion conductor comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y)[ If chosen, please define, X and y] orD) A solid-state battery comprising a cathode comprising a lithium ion conductor comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y) [ If chosen, please define, X and y].If choose Invention II:A method of making a solid electrolyte comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y) [ If chosen, please define, X and y] comprising:A) i) further synthesizing Li3PS4 as cited in claim 14 or    ii) does not further synthesizing Li3PS4;B) i) wheren the Li2O, LiX and Li3PS4 are reacted in a ball mill without a solvent as cited in claim 15 or    ii) wherein the Li2O and LiX are added in a solvent (if chosen, please pick a solvent) as cited in claim 16; andC) i) further comprising annealing the lithium oxide argyrodite as cited in claim 19 or    ii) does not further comprising annealing the lithium oxide argyrodite.If choose Invention III:A) A solid electrolyte comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y) [ If chosen, please define, X and y] for a solid-state battery and a polymer (please choose a polymer from the specification)orB) A solid electrolyte comprising a lithium oxide argyrodite having the formula: Li(6-y)PS4O(1-y)X(1+y) [ If chosen, please define, X and y] for a fuel cell and a polymer (please choose a polymer from the specification).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 13 or 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727